
	
		II
		111th CONGRESS
		1st Session
		S. 1163
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To add 1 member with aviation safety expertise to the
		  Federal Aviation Administration Management Advisory Council.
	
	
		1.Management Advisory
			 CouncilSection 106(p)(2) of
			 title 49, United States Code, is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking 13 members and inserting
			 14 members; and
			(2)in subparagraph
			 (C), by striking 10 members representing aviation interests and
			 inserting 11 members representing aviation interests, including at least
			 1 member specifically representing aviation safety interests.
			
